Citation Nr: 1131867	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-17 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensable prior to May 10, 2006, as 10 percent disabling from May 10, 2006 to July 30, 2009, and as 20 percent disabling, thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from July 1962 to July 1990.

This matter comes to the Board of Veterans' Appeals from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied a compensable evaluation for bilateral hearing loss.  The Veteran perfected an appeal as to the matters of increased ratings for bilateral hearing loss, hemorrhoids and an anal fissure, and a fractured left femur, and service connection for a left hip disorder.  

In a May 2007 rating decision, the RO awarded a 10 percent rating for bilateral hearing loss, effective from April 17, 2007 and a January 2011 determination effectuated that rating from May 10, 2006.  An October 2009 rating decision awarded a 20 percent rating, effective from July 30, 2009.

In a November 2008 signed statement, the Veteran specifically limited his appeal to the matters of the increased rating for hearing loss and an earlier effective date for the award of a 30 percent rating for his hemorrhoid and anal fissure disability that he sought to May 2004.  In a July 2009 rating decision, the RO awarded a January 2004 effective date for the award of the 30 percent rating for hemorrhoids and anal fissure that represents a full grant of the benefits sought as to this matter.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge regarding the only remaining issue on appeal.  A transcript of the hearing is of record.

Finally, the Board notes that in a September 2008 letter, the RO advised the Veteran of the untimeliness of his June 2008 notice of disagreement (NOD) regarding Concurrent Retirement and Disability Pay (CRDP) calculations for which he requested an audit.  In a March 13, 2009 letter, the RO again addressed these calculations and, in an April 2009 and subsequent written statements, the Veteran addressed the incorrect recalculation of the disability pay paid by VA for the period March 2006 through December.  This could be construed as an application to reopen the claim and is referred to the RO for action deemed appropriate.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected bilateral hearing loss.  In his written statements and during his March 2011 Board hearing, the Veteran argued that a 30 percent rating more accurately represents the severity of his hearing loss disability since he filed his increased rating claim in April 2005 (see hearing transcript at page 5).  He contends that the results of the speech recognition tests administered during the July 2005 and April 2007 VA audiology examinations, performed by the same audiologist, were poorly or wrongly administered.  The Veteran vigorously maintains that the May 2006 private audiogram he submitted is a more accurate representation of his hearing loss.  He also said that he experienced difficulty understanding spoken conversation that forced him to resign his job (Id. at 7). 

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the relevant regulation, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  Id.

In July 2005, the Veteran underwent VA audiology examination.  Audiogram findings, in pure tone thresholds, in decibels (dB), were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
40
70
85
LEFT

30
50
60
80

The Veteran averaged a 56 dB loss for the right ear and a 55 dB loss for the left ear for the frequencies 1,000, 2,000, 3,000, and 4,000 Hz.  His speech recognition score on the Maryland CNC Word List was 92 percent in each ear.  This equates to a Level I hearing loss in his service-connected left and right ears.  38 C.F.R. §§ 4.85, 4.86(a).  

As noted, the Veteran has argued that VA testing was inaccurate and that he went to a private facility to clarify the extent of his hearing deficit.  In support of his appeal, the Veteran submitted a May 10, 2006 private audiological evaluation performed by Ravi P. Agarwal, M.D., an ear, nose, and throat (ENT) specialist.  This evidence, however, is in a format that is incompatible for VA rating purposes.  The report of the May 2006 testing also provides speech recognition test results.  However, it is unclear from the report whether the speech recognition testing was conducted in the Maryland CNC format, as required by VA regulation (see 38 C.F.R. § 4.85 (2010)).  

In April 2007, the Veteran underwent a VA outpatient evaluation performed by the audiologist who previously examined him and, in July 2009, he underwent a VA audiological examination.

The United States Court of Appeals for Veterans Claims (Court) has recently held that, in some instances, VA has a duty to return for clarification unclear or insufficient private examination reports.  See Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011).  In Savage, the Court held that private audiological examinations that did not specify, among other things, the type of speech recognition testing conducted were exactly the type of medical record that VA has a duty to seek to clarify, as the reports in question "reasonably appear[ed] to contain information that is not otherwise in the record and that may potentially help substantiate" a Veteran's claim.  Id.

The Board finds that the current claim, in which the Veteran has supplied a private audiological report that fails to clarify the type of speech recognition testing conducted or the specific numerical results of the audiogram performed, is substantially similar to the fact pattern in Savage, supra.  

In addition, the Board notes that when a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2010).  In the context of an examination conducted for purposes of rating a hearing disability, the Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In the Veteran's case, he was afforded a VA audiological examination in July 2009 that included objective audiometric testing.  However, no description of any functional effects caused by service-connected hearing disability was included in examination report aside from the phrase "hearing difficulty" as to the disability's impact on occupational activities.  Consequently, the claim must be remanded for a complete audiological examination.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary information and authorization from the Veteran, the provider of the private audiogram, Ravi Agarwal, M.D., should be contacted to report the following:

a. the numeric form of the puretone hearing threshold levels shown in the May 10, 2006 audiogram;

b. the puretone threshold average, that is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four (see 38 C.F.R. § 4.85); and

c. what type of speech recognition testing was performed at the Veteran's May 2006 evaluation, as well as the specific score under Maryland CNC testing, if utilized. 

2. Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The RO should forward the Veteran's claims file to the VA examiner to be reviewed in conjunction with the examination.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.

The VA examiner should provide an explanation as to significantly different puretone hearing threshold levels and speech recognition scores shown in the July 2005, April 2007, and July 2009 VA audiogram reports, as compared with the May 2006 private examination report.  All opinions and conclusions expressed must be supported by a complete rationale in a report.

3. After completion of the above, the RO should readjudicate the Veteran's claim for an increased rating for bilateral hearing loss.  If the benefit sought is not granted in full, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


